ON MOTION
SCHALL, Circuit Judge.
ORDER
Rita R. Doze moves for reconsideration of the court’s July 5, 2001 order dismissing her petition for review for failure to pay the filing fee and failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Doze submits a copy of her receipt for a money order that she states she submitted to this court and a copy of a Fed. Cir. R. 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Doze’s motion is granted. The mandate is recalled, the court’s July 5 order is vacated, and the petition for review is reinstated.
(2) The arbitrator is directed to serve the certified list, as previously requested, no later than September 4, 2001.